      Case 2:20-mj-09119-ESW Document 40 Filed 06/16/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. 20-9119MJ
10                  Plaintiff,
11   v.                                                  ORDER
12   Austin Ryan Steinbart,
13                  Defendant.
14
15
16          The Defendant’s Motion for Order Directing U.S. Pretrial Services to Evaluate New

17   Residence for Location Monitoring Suitability (Doc. 38) has been forwarded to

18   undersigned for ruling. Upon consideration of Defendant’s Motion for Order Directing

19   U.S. Pretrial Services to Evaluate New Residence for Location Monitoring Suitability

20   (Doc. 38), and good cause appearing,

21          IT IS HEREBY ORDERED granting Defendant’s Motion for Order Directing

22   U.S. Pretrial Services to Evaluate New Residence for Location Monitoring Suitability

23   (Doc. 38).

24          IT IS FURTHER ORDERED directing Pretrial Services to evaluate the proposed

25   new residence for suitability for location monitoring, for suitability of the physical environs

26   (such as no weapons), and for suitability of the proposed housemates (i.e., whether they

27   have criminal arrest or conviction records making them unsuitable as housemates).

28
      Case 2:20-mj-09119-ESW Document 40 Filed 06/16/20 Page 2 of 2



 1           The Court finds excludable delay under 18 U.S.C. § 3161(h)____ from ____ to
 2   ____.
 3           Dated this 16th day of June, 2020.
 4
 5
 6
 7
     cc:     PTS
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
